department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action letter cg catalog number in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements lf you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil legend b state c date d department f dollar amount u dollar amount w dollar amount x individual y individual z individual dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues do you qualify for exemption under sec_501 of the code no for the reasons set forth below do you operate in a substantially commercial manner which would preclude exemption yes for the reasons set forth below facts you filed articles of incorporation in the state of b and were incorporated on c your articles indicate your purpose is to support and conduct bill payments for individual letter cg catalog number 47630w whom are beneficiary's sic of social_security or supplemental_security_income and to help them to be more self-sufficient in there sic everyday lives by prevention of delinquent accounts’ in order to accomplish your mission you will act as a representative payee organization for d recipients you will represent any individual who seeks a representative payee regardless of the amount of benefits they receive funds you receive are paid directly from d and any fees you charge are preset by d d refers five cases per year to nonprofit_organizations you will receive your clients from d however you will also approach members of the community if they need help these persons may not be required to pay any money for services but can give a free will donation you provided no further information regarding fees reduced fees or fee waivers originally x was your only governing body member she was and is your president you have since added two more governing body members now your governing body consists of x y and z x and y are related x has been a representative payee for several family members in the past at no charge and recognized a community need for this service to obtain necessary funding and receive client referrals c status had to be requested x is your only employee originally x’s salary was set at w dollars this amount was determined through discussions with an outsider who assisted in completing the original form_1023 application after realizing d will only refer five clients which will result in income of u dollars annually you changed x’s salary to u dollars you later indicated that x’s salary was set in an informal discussion with your governing body you have no conflict of interest policy in place all of your income will come solely from d d provides payments for a representative payee when the payee is part of a nonprofit organization the fees provided by d vary by case your budgets show that x will be compensated the same amount that you receive from d you do not expect any other expenses but any that arise will be approved by your governing body your only anticipated expense at this point is x's salary you also intend to compensate your employees through non-fixed payments as well upon reaching at least dollar_figure in your bank account x will be issued a one-time payment of of that amount similar payments will occur at each dollar_figure interval however in no event will x’s compensation exceed f dollars including salary payments in a given year letter cg catalog number 47630w law sec_1_501_c_3_-1 of the regulations states that an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulation sec_1_501_c_3_-1 provides that an organization is not organized of or operated exclusively for one or more of the purposes specified in subdivision i this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in revrul_69_266 1969_1_cb_151 an organization formed and controlled by a doctor of medicine hired to conduct research programs consisting of examining and treating patients who are charged the prevailing fees for services rendered is not exempt under sec_501 of the code in revrul_72_369 1972_2_cb_245 an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations did not qualify for exemption under sec_501 of the code the ruling found that providing managerial and consulting services on a regular basis for a fee was a trade_or_business ordinarily carried on for profit the fact that the services in this case were provided at cost and solely for exempt_organizations was not sufficient to characterize the activity as charitable within the meaning of sec_501 of the code furnishing the services at cost lacks the donative element necessary to establish an activity as charitable in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 70_tc_352 the court found that a corporation organized to provide counseling services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is letter cg catalog number 47630w ordinarily carried on as a commercial venture organized for profit the corporation's primary purpose was not charitable educational or scientific but rather commercial in nature further the court found that the organization’s financing did not resemble that of a typical 501_c_3_organization as it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from the fees for services that it collected those fees were set high enough to recover all projected costs and produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test under sec_501 because of the commercial manner in which the organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax-exempt purpose the case noted that among the major factors that courts have considered in assessing commerciality are competition with for-profit entities pricing policies the extent and degree of below cost services provided and the reasonableness of financial reserves additional factors include whether the organization uses commercial promotional methods such as advertising and the extent to which the organization receives charitable donations application of law you are not operated exclusively for charitable educational or religious purposes consistent with sec_501 c of the code nor sec_1_501_c_3_-1 of the income_tax regulations and therefore fail to meet the operational_test specifically the facts above indicate that you are not operated for exempt purposes but that you are operated in a commercial manner by providing a fee for service you are not distinguishable from any commercial operation in that you charge fees for all of your services and are carrying on similar operations to a for profit entity you are not described in sec_1_501_c_3_-1 of the regulations because you are not primarily engaged in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code you are primarily engaged in offering a fee for service indistinguishable from any commercial operation you are not described in sec_1_501_c_3_-1 of the regulations because you serve the private interest of x you are controlled by interested parties x and y and you are organized to create an employment opportunity for x which serves to her private benefit further it is noted that the reason you are requesting exemption is so that you can receive compensation from d as they require nonprofit distinction in order for payments to be made in return for services rendered in order to pay x you are similar to the organization denied exemption in revrul_69_266 like that organization you are formed and controlled by x your only employee is x and the letter cg catalog number 47630w entire fee you receive from d is paid to x similar to the organization denied exemption in revrul_72_369 you are operated to provide a service for a fee which is similar to a trade_or_business ordinarily carried on for profit furnishing services at market rates lacks the donative element to be considered charitable rather such a pricing policy is commercial in nature as noted in b s w group and airlie foundation supra operations which have a commercial undertone exclude exemption under sec_501 of the code you have not thus far received any contributions from private or public sources your only source_of_income is fees for services x will be paid the market rate received from d although you intend to provide some services at a reduced price or free no information on how fee reductions or who qualifies for free services was provided providing some free or reduced cost services does not change the commercial manner in which you operate since your operations are commercial in nature they are distinguishable from an exclusively charitable and educational program which would be exempt in nature this underlying commercial motive is similar to what caused denial of exemption in better business bureau of washington d c supra although elements of your proposed operations are aimed at helping those who need assistance in managing their funds which could be construed as charitable your overriding purpose is that of providing employment to x this precludes exemption under sec_501 of the code applicant's position you indicated that x would like to be considered for an opportunity for a career as a representative payee you feel that your operations are charitable in nature and exemption under sec_501 of the code should be granted service response to applicant’s position although your intention may be to help those in need your proposed operations are commercial in nature and serve to financially benefit x because you are primarily operating in a commercial manner that also directly benefits x you are not serving public interests and do not qualify for exemption conclusion based on the facts we conclude that you are not in compliance with the above stated laws and precedence you have not provided information regarding how you meet the operational_test under sec_501 of the code further there is evidence of a private benefit being served through your operations you have not provided evidence to the contrary accordingly you do not qualify for exemption as an organization described in sec_501 of the code contributions to your organization are not deductible under sec_170 of the code letter cg catalog number 47630w you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address letter cg catalog number 47630w mail to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh deliver to internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director exempt_organizations rulings and agreements enclosure publication letter cg catalog number 47630w
